Exhibit 12.1 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and PreferredUnit Distributions (Dollars in thousands, except ratios) Quarter ended March 31 Years ended December 31 Earnings: Income before discontinued operations $ Gain on sales of real estate - ) ) Interest and amortization expense Total earnings $ Fixed charges: Interest and amortization expense $ Capitalized interest Preferred interest distributions Preferred unit distributions - - Total fixed charges and preferred interests and preferred unit distributions $ Ratio of earnings to fixed charges (excluding preferred interests and preferred unit distributions) X X X X X X Ratio of earnings to combined fixed charges and preferred interests and preferred unit distributions X X X X X X
